EXHIBIT 2.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG LEXMARK INTERNATIONAL, INC., 2 PERCEPTIVE SOFTWARE INC. AND STOCKHOLDERS’ AGENT (solely for purposes of Sections 8.3 through 8.6) Dated May 20, 2010 TABLE OF CONTENTS Page(s) ARTICLE I – THE MERGER1 The Merger 1 Closing of the Merger 1 Effect of the Merger 2 The Merger Consideration 2 (a) Closing Date Cash Consideration 2 (b) Escrow Fund 2 (c) Transaction Expense 3 MergerCo Common Stock 3 Dissenting Shares; Appraisal Rights 3 Conversion of Seller Common Stock and Seller Preferred Stock; Designation of Paying Agent; Distribution of Closing Date Cash Consideration 3 Cancellation of Treasury Stock 5 Stock Options and Warrants 5 No Further Ownership Rights in the Seller Common Stock 5 Certificate of Incorporation; Bylaws; Directors and Officers 6 ARTICLE II. – REPRESENTATIONS AND WARRANTIES OF SELLER 6 Organization and Authority 6 Capitalization 6 No Breach 7 Consents and Approvals 7 Litigation; Proceedings 7 Financial Statements 8 Absence of Certain Changes or Events 8 Undisclosed Liabilities 8 Compliance with Laws 9 Taxes 9 Intellectual Property 11 Title to and Condition of Properties 16 Contracts and Agreements 17 Insurance 18 Employees 18 Employee Benefits 19 Real Property 22 Environmental Matters 23 Customers and Suppliers 24 Notes and Accounts Receivable 24 Product Warranty 24 i Continuity of Business Enterprise 24 Brokers, Finders or Financial Advisors 25 Vote Required 25 ARTICLE III. – REPRESENTATIONS AND WARRANTIES OF THE BUYER AND MERGERCO25 Organization and Qualifications 25 Authorization 25 No Breach 26 Consents and Approvals 26 Litigation; Proceedings 26 Financial Ability 26 Brokers, Finders or Financial Advisors 26 ARTICLE IV. – CERTAIN PRE-CLOSING COVENANTS 27 Confidentiality 27 Business Organization 27 Conduct of Business of Seller 27 (a) Charter Documents 27 (b) Issuance of Securities 27 (c) Dividends; Changes in Capital Stock 28 (d) Employee Plans 28 (e) Listed Agreements 28 (f) Intellectual Property 28 (g) Exclusive Rights 28 (h) Assets 28 (i) Indebtedness 28 (j) Leases 28 (k) Payment of Obligations 28 (l) Capital Expenditures 29 (m) Insurance 29 (n) Bonuses 29 (o) Severance Arrangements 29 (p) Lawsuits 29 (q) Acquisitions 29 (r) Taxes 29 (s) Revaluation 29 (t) Other 29 Public Announcements 30 Consents 30 Notice of Breach; Disclosure; Updating of Schedules 30 Non-Solicitation, Non-Negotiation 31 Notices 31 Preparation of Returns and Payment of Taxes 31 ii ARTICLE V. – ADDITIONAL AGREEMENTS 32 Approval of Stockholders 32 Access to Information 32 Employee Matters 32 Consents; Cooperation 33 Exercise of Stock Options; Payment of One Time Bonus and Dividend 34 Director and Officer Indemnification; Insurance 34 Certain Employment and Other Agreements 35 Further Assurance 36 ARTICLE VI. – CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER AND MERGERCO36 Representations and Warranties 36 Performance of Covenants 36 Litigation 36 Consents and Approvals 36 Dissenting Shares 36 Material Changes 37 Stockholder Approval 37 Delivery of Documents 37 Escrow Agreement 37 Exercise of Seller Stock Options 37 Payoff of Debt 37 ARTICLE VII. – CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER 38 Representations and Warranties 38 Performance of Covenants 38 Litigation 38 Consents and Approvals 38 Delivery of Documents 38 Escrow Agreement 38 Paying Agent Agreement 38 Stockholder Approval 38 ARTICLE VIII. – SURVIVAL AND INDEMNIFICAITION 39 Survival 39 Indemnification 39 Indemnification Payment 41 Procedure for Indemnification – Third Party Claims 43 Stockholders’ Agent 44 Actions of the Stockholders’ Agent 44 ARTICLE IX – TERMINATION, AMENDMENT AND WAIVER45 Termination 45 iii Effect of Termination 45 Expenses 46 Amendment 46 Extension; Waiver 46 ARTICLE X – MISCELLANEOUS 46 Time of the Essence 46 Entire Agreement 46 Counterparts 47 Descriptive Headings 47 Notices 47 Arbitration 48 Choice of Law 48 Binding Effect; Benefits 48 Assign ability 48 Waiver and Amendment 48 Affiliate Knowledge; Seller Knowledge 48 Severability 48 Specific Performance 49 Exhibit A-Certificate of Merger Exhibit B-Form of Escrow Agreement Exhibit C-Form of Transmittal Letter iv AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) dated as of May 20, 2010 is entered into by and among LEXMARK INTERNATIONAL, INC., a Delaware corporation, with its principal office located in Lexington, Kentucky (“Buyer”); 2, a Delaware corporation (“MergerCo”); PERCEPTIVE SOFTWARE INC., a Delaware corporation, with its principal office located in Shawnee, Kansas (“Seller”); and Pete Chung, as the Stockholders’ Agent, solely for the purpose of Sections 8.3 through 8.6 hereof. RECITALS A.The respective Boards of Directors of each of Seller, Buyer and MergerCo believe it is in the best interests of their respective companies and stockholders that Seller and MergerCo combine into a single company through the statutory merger of MergerCo with and into Seller with Seller as the Surviving Corporation (the “Merger”) and, in furtherance thereof, have approved the Merger. B.Concurrently with the execution and delivery of this Agreement, certain stockholders of the Seller are executing and delivering Non-Disclosure and Non-Competition Agreements with the Buyer and certain employees of the Seller are executing and delivering Executive Employment Agreements in favor of the Buyer. AGREEMENT In consideration of the representations, warranties, agreements, provisions and covenants set forth below, Buyer, MergerCo and Seller hereby agree as follows: ARTICLEI. THE MERGER 1.1The Merger.At the Effective Time (as defined in Section 1.2(b)) and subject to and upon the terms and conditions of this Agreement, the Certificate of Merger attached hereto as ExhibitA (the “Certificate of Merger”) and the applicable provisions of the General Corporation Law of the State of Delaware (the “DGCL”), MergerCo shall be merged with and into Seller, the separate corporate existence of MergerCo shall cease and Seller shall continue as the surviving corporation in the Merger (the “Surviving Corporation”). 1.2.Closing of the Merger (a)The closing of the transactions contemplated by this Agreement (the “Closing”) shall take place at 10:00 a.m. local time, at the offices of Dinsmore & Shohl LLP, 255 E. Fifth Street, Suite 1900, Cincinnati, Ohio 45202,as promptly as reasonably practicable, but in any event no later than five (5) business days following the satisfaction or waiver of the conditions set forth in Article VI and VII (other than those conditions that by their nature are to be satisfied at the Closing but subject to the satisfaction or waiver of such conditions) or at such other time, date and place as Buyer and Seller may mutually agree (the date on which the Closing occurs being referred to as the “Closing Date”). (b)Subject to the terms of this Agreement, on the Closing Date, the parties hereto shall cause the Merger to be consummated by filing the Certificate of Merger with the Secretary of State of the State of Delaware in accordance with the relevant provisions of the DGCL (the time of such filing being the “Effective Time”). 1.3.Effect of the Merger.At the Effective Time, MergerCo shall be merged with and into Seller and the separate existence of MergerCo shall cease, Seller shall be the Surviving Corporation and the separate existence of Seller, with all its purposes, objects, rights, privileges, powers and franchises, shall continue unaffected and unimpaired by the Merger.Without limiting the generality of the foregoing, and subject thereto, at the Effective Time, the title to all real estate and other property owned by Seller and MergerCo shall vest in Seller without reversion or impairment, and all the liabilities of Seller and MergerCo shall remain or become, as the case may be, the liabilities of Seller. 1.4.The Merger Consideration.The total consideration to be paid by Buyer in the Merger (the “Merger Consideration”) shall be comprised of the following: (a)Closing Date Cash Consideration.On the Closing Date, the Buyer shall deposit with the Paying Agent cash in the amount of Two Hundred Eighty Million Dollars ($280,000,000.00) less (i) any fees and expenses payable to Morgan Stanley in connection with the Merger and any and all transaction related expenses of Seller, including, but not limited to accounting, legal, tax, financial advisors and other professional fees and costs, incurred in connection with the preparation and negotiation of this Agreement and the transactions contemplated hereby, (collectively the “Transaction Expenses”); and (ii) the Escrow Fund provided for in Section 1.4(b) of this Agreement (the “Closing Date Cash Consideration”).The Closing Date Cash Consideration will be distributed to the stockholders of the Seller (the “Stockholders”) as described in Section 1.7 of this Agreement. (b)Escrow Fund.On the Closing Date, Buyer shall deposit with Computershare or its successor in interest or other institution selected by Buyer with the consent of Seller (such consent not to be unreasonably withheld) as escrow agent (the “Escrow Agent”) cash in the amount of Twenty-Eight Million Dollars ($28,000,000)in order to partially secure the indemnification obligations of Seller under Section 8.2(b) hereof. Such deposit (together with any income thereon) will constitute the Escrow Fund ( the “Escrow Fund”) to be held by the Escrow Agent in accordance with the terms of the Escrow Agreement attached hereto as Exhibit B (the “Escrow Agreement”).All costs, fees, charges and expenses assessed by Escrow Agent to maintain the escrow account as required hereunder, and any and all penalties, obligations and liabilities associated therewith or arising therefrom shall be paid by Buyer.On the date that represents the fifteenth month anniversary of the Closing Date (the “Escrow Termination Date”) any amounts remaining (i) after the payment and satisfaction of any and all indemnification claims under Section 8.2(b), and (ii) net of any amounts held back for the purposes of pending claims, shall be distributed to the Stockholders in accordance with the Escrow Agreement.All earnings and interest accrued on the Escrow Fund shall remain in the Escrow Fund until 2 termination of the escrow, and shall be released, subject to any pending claims, to the Stockholders.The Escrow Agent shall manage and disburse the contents of the Escrow Fund in accordance with the terms and conditions of the Escrow Agreement and this Section 1.4(b). (c)Transaction Expenses.On the Closing Date, the Buyer shall pay or cause to be paid to the Persons entitled thereto, the amount of all Transaction Expenses. 1.5MergerCo Common Stock.At the Effective Time, automatically by virtue of the Merger and without any further action on the part of Buyer, MergerCo, Seller or any holder of any share of Seller Common Stock or Seller Preferred Stock (each as defined in Section 1.7(a)), each share of common stock, par value $0.01 per share, of MergerCo issued and outstanding immediately prior to the Effective Time will be converted into and become one fully paid and non-assessable share of common stock, par value $0.01 per share, of the Surviving Corporation (“Surviving Corporation Common Stock”).Such shares of Surviving Corporation Common Stock will constitute all of the issued and outstanding shares of capital stock of the Surviving Corporation at the Effective Time. 1.6Dissenting Shares; Appraisal Rights.Notwithstanding any provision of this Agreement to the contrary, any holder of shares of Seller Common Stock or Seller Preferred Stock who has demanded and perfected appraisal rights for such shares in accordance with Section 262 of the DGCL and who, as of the Effective Time, has not effectively withdrawn or lost such appraisal rights (“Eligible Dissenting Shares”), shall not be converted into or represent a right to receive the Merger Consideration pursuant to Section 1.7, but rather the holder thereof shall only be entitled to such appraisal rights as are granted by the DGCL. Notwithstanding the foregoing, if any holder of Eligible Dissenting Shares shall effectively withdraw or lose (through failure to perfect or otherwise) its appraisal rights, then, as of the later of the Effective Time or the occurrence of such event, such holder’s shares shall automatically be converted into and represent only the right to receive the Merger Consideration in accordance with this Article I, without interest thereon, upon surrender of the certificate representing such shares of Seller Common Stock or Seller Preferred Stock(“Certificate”) in the manner provided in Section 1.7. 1.7Conversion of Seller Common Stock and Seller Preferred Stock; Designation of Paying Agent; Distribution of Closing Date Cash Consideration. (a)At the Effective Time, automatically and by virtue of the Merger and without any further action on the part of Seller, Buyer or MergerCo, eachissued and outstanding share of (i) common stock, par value $0.001 per share of Seller (the “Seller Common Stock”), and (ii) preferred stock, par value $0.001 per share of Seller, including the Series A Preferred Stock, the Series A-1 Preferred Stock, and the Series B Preferred Stock (the “Seller Preferred Stock”) issued and outstanding immediately prior to the Effective Time (other than Eligible Dissenting Shares (as defined in Section 1.4(d)) and treasury stock as provided in Section 1.8) shall be converted and exchanged for the right to receive (A) an amount in cash equal to the Per Share Closing Amount (as defined below); plus (B) any cash disbursements required to be made from the Escrow Fund with respect to such share of Seller Common Stock or Seller Preferred 3 Stock to the former holder thereof in accordance with the Escrow Agreement and this Agreement (as and when such disbursements are required to be made). All shares of Seller Common Stock and Seller Preferred Stock, when so converted, shall no longer be outstanding and shall automatically be cancelled and retired and shall cease to exist, and each holder of a Certificate shall cease to have any rights with respect thereto, except the right to receive the Closing Date Cash Consideration therefore upon the surrender of such Certificate in accordance with this Section 1.7, without interest.The “Per Share Closing Amount” shall mean an amount equal to the quotient obtained by dividing the (1) Closing Date Cash Consideration by (2) the sum of the aggregate number of shares of Seller Common Stock and Seller Preferred Stock outstanding immediately prior to the Effective Time. (b)On or prior to the Closing Date, the Seller shall calculate and the amount of consideration payable to each Stockholder and deliver a statement to Buyer containing the following information (the “Closing Date Cash Consideration Calculation”):(i) the aggregate amount of Transaction Expenses paid or payable (including any Transaction Expenses that will become payable after the Effective Time with respect to services performed or actions taken prior to the Effective Time); and (ii) with respect to each Stockholder immediately prior to the Effective Time, (A) the name and address of record of each Stockholder, (B) the number of shares of Seller Common Stock and Seller Preferred Stock of each class and series held by each such Stockholder, (C) the consideration that each such stockholder is entitled to receive pursuant to this Section 1.7, and (D) the cash amount to be contributed to the Escrow Fund with respect to the shares of Seller Common Stock and Seller Preferred Stock held by each such Stockholder. (c)Prior to the Effective Time, Buyer and Seller will (i) designate Computershare or other commercial bank or trust company to act as the paying agent (the “Paying Agent”) for the benefit of Stockholders (other than the Eligible Dissenting Shares) in the Merger, and Buyer (or MergerCo) will enter into a Paying Agent Agreement acceptable to Seller with the Paying Agent (the “Paying Agent Agreement”), pursuant to which, after the Effective Time, the Paying Agent will distribute the Closing Date Cash Consideration on a timely basis, and (ii) irrevocably deposit or cause to be deposited with the Paying Agent the Closing Date Cash Consideration pursuant to the terms of this Agreement.The Paying Agent shall, pursuant to irrevocable instructions, deliver the cash contemplated to be paid to Stockholders pursuant to Section 1.4(a) and Section 1.7 out of the funds held for such purpose, which funds shall not be used for any other purpose.Buyer shall be responsible for all fees and expenses of the Paying Agent and Buyer shall be entitled to receive any and all interest on the funds held by Paying Agent pursuant to the Paying Agent Agreement. (d)Prior to the Closing, Seller may provide the letter of transmittal, substantially in the form of Exhibit C (the “Letter of Transmittal”), to certain of its Stockholders. If a Letter of Transmittal is delivered and a Certificate is properly surrendered to Buyer prior to the Closing, then Buyer shall pay the portion of the Closing Date Cash Consideration to be paid to the holder of such Certificate pursuant to Section 1.7 by wire transfer of immediately available funds at the Closing. As promptly as reasonably practicable (but in any event within three business days) after the Effective Time, Buyer or the Surviving Corporation will cause the Paying Agent to mail to each holder of record who did not deliver a completed Letter of Transmittal to Buyer at the Closing: (i) a Letter of Transmittal and (ii) instructions for use in 4 effecting the surrender of the Certificates in exchange for the aggregate Closing Date Cash Consideration previously represented by such Certificates, pursuant to this Agreement. (e)Upon surrender to the Paying Agent of a Certificate for cancellation, together with the Letter of Transmittal, duly executed and completed in accordance with the instructions thereto, and such other documents as may be reasonably required by the Paying Agent pursuant to such instructions, the holder of such Certificate will be entitled to receive in exchange therefor its portion of the Closing Date Cash Consideration in accordance with Section 1.7 for each share of Seller Common Stock or Seller Preferred Stock formerly represented by such Certificate, to be distributed as soon as practicable after the Effective Time (after giving effect to any required tax withholding) in each case without interest, and the Certificate so surrendered will immediately be cancelled.Until surrendered and exchanged, each outstanding Certificate which, prior to the Effective Time, represented shares of Seller Common Stock or Seller Preferred Stock, shall be deemed to represent and evidence only the right to receive the Merger Consideration to be paid therefor. No interest shall accrue or be payable with respect to the Closing Date Cash Consideration which any Stockholder shall be entitled to receive. Paying Agent shall be authorized to pay Merger Consideration attributable to any Certificate theretofore issued which has been lost, stolen, or destroyed, upon receipt of satisfactory evidence of ownership of the shares of Seller Common Stock or Seller Preferred Stock represented thereby and of customary indemnification. (f)To the extent permitted by applicable law, any portion of the Closing Date Cash Consideration (plus any interest and other income received by the Paying Agent in respect of such funds) which remains undistributed to the holders of shares of Seller Common Stock or Seller Preferred Stock as of 2 years following the Closing Date will be delivered to the Surviving Corporation, upon demand, and any holders of shares of Seller Common Stock or Seller Preferred Stock who have not theretofore complied with this Section 1.7 must thereafter look, as general creditors, only to the Surviving Corporation for the Merger Consideration, without interest. 1.8Cancellation of Treasury Stock.At the Effective Time, automatically and by virtue of the Merger and without further action on the part of the Buyer or MergerCo, each share of Seller Common Stock issued and held immediately prior to the Effective Time in the Seller’s treasury will automatically be cancelled and retired and will cease to exist, and no consideration will be delivered in exchange therefor. 1.9Stock Options and Warrants.On or prior to the Effective Time, Seller shall cause any and all outstanding options to purchase Seller Common Stock (the “Seller Stock Options”) to be either exercised or terminated and cancelled effective as of the Effective Time of the Merger. 1.10No Further Ownership Rights in the Seller Common Stock.The Merger Consideration delivered upon the surrender for exchange of any shares of Seller Common Stock in accordance with the terms hereof shall be deemed to have been delivered in full satisfaction of all rights pertaining to such shares of Seller Common Stock. 5 1.11Certificate of Incorporation; Bylaws; Directors and Officers. (a)At the Effective Time, the Certificate of Incorporation of MergerCo hereto, as in effect immediately prior to the Effective Time, shall be the Certificate of Incorporation of the Surviving Corporation until thereafter amended as permitted by the DGCL and such Certificate of Incorporation. (b)The Bylaws of MergerCo, as in effect immediately prior to the Effective Time, shall be the Bylaws of the Surviving Corporation until thereafter amended. (c)At the Effective Time, the directors and officers of MergerCo, as in office immediately prior to the Effective Time, shall be the directors and officers of the Surviving Corporation until his or her respective successor is duly elected or appointed and qualified. ARTICLEII. REPRESENTATIONS AND WARRANTIES OF SELLER Seller (for purposes of this Article II, any reference to Seller shall include Seller and its subsidiaries on a consolidated basis except where the context indicates otherwise) represents and warrants to Buyer that, except as set forth in the disclosure schedules delivered by Seller to Buyer on the date hereof and incorporated by reference herein (the “Disclosure Schedules”): 2.1Organization and Authority.Seller is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Delaware. Seller has the requisite corporate power and authority: (a) to carry on its business as currently conducted; (b) to own and use the properties owned and used by it; and (c) to execute and deliver this Agreement and to consummate the transactions contemplated hereby.The execution and delivery of this Agreement by Seller and the consummation by it of the transactions contemplated hereby have been duly authorized by all necessary action on the part of Seller’s board of directors, and no further action is required by Seller’s board of directors to authorize the execution and delivery by the Seller of this Agreement. This Agreement has been duly executed by Seller and this Agreement constitutes a valid and binding agreement of Seller enforceable against it in accordance with its terms, subject, however, as to enforcement, to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors’ rights and to general principles of equity, regardless of whether such enforceability is considered in equity or at law. Seller is not in violation of any of the provisions of its Certificate of Incorporation, Bylaws or other organizational documents.Seller is duly qualified to do business as a foreign corporation and in good standing in each jurisdiction where the nature of its business or the ownership or leasing of its properties makes such qualification necessary, each of which jurisdictions are set forth on Schedule 2.2Capitalization. (a)The authorized, issued and outstanding shares of capital stock of Seller as of the date of this Agreement are as set forth on Schedule 2.2. The outstanding shares of Seller 6 Common Stock and Seller Preferred Stock are duly and validly authorized and issued, fully paid and nonassessable and are owned of record as of the date of this Agreement by the Stockholders as set forth on Schedule 2.2(a). As of the date of this Agreement, there are no outstanding options, warrants, purchase rights, subscription rights, conversion rights, exchange rights, or other contracts or commitments that could require Seller to issue, sell, or otherwise cause to become outstanding any of its capital stock except as set forth on Schedule 2.2(a). As of the date of this Agreement, Seller does not have outstanding any options or other rights to acquire, directly or indirectly, capital stock from Seller, and Seller does not have any obligation to repurchase or redeem any capital stock of Seller.As of the date of this Agreement, there are no outstanding or authorized stock appreciation, phantom stock, profit participation or other rights with respect to the capital stock of Seller.Except as set forth on Schedule 2.2(a), there are no voting trusts, proxies, stockholders agreements or other agreements or understandings with respect to Seller Common Stock or Seller Preferred Stock. (b)Except as set forth on Schedule 2.2(b), Seller does not have any subsidiaries and owns no equity interests in any other entity. 2.3No Breach.Except as set forth on Schedule 2.3, the execution and delivery of this Agreement by the Seller do not, and the consummation of the transactions contemplated by this Agreement do not, conflict with, or result in any material violation of or default (with or without notice or lapse of time, or both) under, or give rise to a right of termination, cancellation or acceleration of any obligation, or result in the creation of any mortgages, pledges, claims, liens, charges, encumbrances or security interests of any kind or nature whatsoever (collectively, “Liens”) upon any of the properties or assets of Seller, pursuant to any provision of: (a) the Certificate of Incorporation or Bylaws of Seller; (b) any of the Listed Agreements; or (c) subject to the governmental filings and other matters referred to in Section 2.4, any material constitution, statute, law, rule, regulation, judgment, order or decree applicable to Seller or its properties or assets. 2.4Consents and Approvals.No consent, approval, order or authorization of, or registration, declaration or filing with, any federal, state or local government or any court, administrative agency, commission or other governmental authority or agency, domestic or foreign (each, a “Governmental Entity”), is required by or with respect to Seller in connection with the execution and delivery of this Agreement by Seller or the consummation by Seller of the transactions contemplated by this Agreement, except for (a) the filing of a premerger notification and report form by Seller under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”), if applicable, and other filings as may be required under applicable Antitrust Laws, (b) the filing of the Certificate of Merger as contemplated by Section 1.1 and (c) such approvals as may be required under applicable federal, state or foreign securities laws. 2.5Litigation; Proceedings.Schedule 2.5 sets forth, each instance in which Seller (a) is subject to any outstanding injunction, judgment, order, decree, ruling, or charge or (b) is a party to any action, suit, proceeding, hearing, or, to Seller’s Knowledge, investigation of, in, or before any court or quasi-judicial or administrative agency of any federal, state, local, or foreign jurisdiction or Governmental Entity. Except as set forth on Schedule 2.5, there is no action, suit, or other proceeding threatened against Seller. 7 2.6Financial Statements.Seller has delivered to Buyer the following financial statements: (a) audited consolidated balance sheet as of June 30, 2009, and the related statements of operations, stockholders’ equity and cash flows (together with the auditors’ report thereon) for the year ended June 30, 2009, together with notes to such financial statements (the “Audited Financial Statements”), and (b) unaudited consolidated balance sheet as of March 31, 2010, and the related statements of operations, stockholders’ equity and cash flows for the nine-month period ended March 31, 2010 (the “Interim Financial Statements”).
